DETAILED ACTION
	This Office Action is in response to Applicant’s amendments and arguments submitted on January 14, 2021.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-20.
The following is an examiner’s statement of reasons for allowance:
Examiner considers applicant’s amendments and arguments in pages 8-17 remarks are persuasive. Examiner believes specifically invention to efficiently protect data that is initially stored by the Persistent Memory based file system and later moved to lower tier storage devices managed by a storage controller. Examiner believes the limitation of “transferring at a first time via a network connection, data units stored at a persistent memory of a computing device managed by a first file system to a storage device of a storage system managed by a second file system, the first file system operating as a persistent memory-based file system;
generating by the first file system, at a second time, a first snapshot of data units remaining at the persistent memory, after the data units have been transferred to the storage device of the storage system at the first time; 
transferring at a third time, metadata for data units in the first snapshot, metadata associated with data units remaining at the persistent memory between the second and third time, and the data units remaining at the persistent memory between the second and third time; 
after the third time, generating a second snapshot of a logical object at the storage device by the second file system, the second snapshot including the transferred metadata at the third time and data units transferred at the first time and the third time; and 
deleting the first snapshot at the computing device, after the second snapshot is generated and releasing storage blocks from the persistent memory associated with the first snapshot" is considered to have significantly more limitations than an abstract idea to overcome 35 U.S.C. 101 in view of USPTO published guidelines on January 7, 2019.

As maintained by the Examiner, the combination of elements as currently amendments in independent claims 1, 8 and 15 are not taught or fairly suggested by the prior art of record as claimed in independent claims, thus, the application is in condition for allowance. Examiner conducted another search of the prior art and did not find any other references that teach the elements of the claimed invention, hence the Notice of Allowability here.

REASONS FOR ALLOWANCE
the prior art of record is the most relevant art fails to disclose the claims, transferring at a first time via a network connection, data units stored at a persistent memory of a computing device managed by a first file system to a storage device of a storage system managed by a second file system, the first file system operating as a persistent memory-based file system;
generating by the first file system, at a second time, a first snapshot of data units remaining at the persistent memory, after the data units have been transferred to the storage device of the storage system at the first time; 
transferring at a third time, metadata for data units in the first snapshot, metadata associated with data units remaining at the persistent memory between the second and third time, and the data units remaining at the persistent memory between the second and third time; 
after the third time, generating a second snapshot of a logical object at the storage device by the second file system, the second snapshot including the transferred metadata at the third time and data units transferred at the first time and the third time; and 
deleting the first snapshot at the computing device, after the second snapshot is generated and releasing storage blocks from the persistent memory associated with the first snapshot.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

Conclusion
Any inquiry concerning this communication or earlier communications from the
examiner should be directed to PAVAN MAMILLAPALLI whose telephone number is (571)270-3836. The examiner can normally be reached on M-F. 8am - 4pm, EST. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s
supervisor, Mariela D Reyes can be reached on 571-270-1006. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PAVAN MAMILLAPALLI/Primary Examiner, Art Unit 2159